DETAILED ACTION
This office action is in response to communication filed on October 22, 2021.

Response to Amendment
Amendments filed on October 22, 2021 have been entered.
Claims 1, 3, 5, 7-9, 11-12, 14, 16 and 18-20 have been amended.
Claims 4 and 15 have been cancelled.
Claims 1-3, 5-14 and 16-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7), filed on 10/22/2021, with respect to the objections to claims 1, 3, 7-8, 11-12, 14-15 and 18-20 have been fully considered. In view of the amendments, the objections have been withdrawn.

Applicant’s arguments, see Remarks (p. 7-8), filed on 10/22/2021, with respect to the rejections of claims 1, 3, 7-12, 14 and 18-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2), and the rejections of claims 2, 5-6, 13 and 16-17 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections have been withdrawn.

Examiner’s Note
Claims 1-3, 5-14 and 16-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., providing a final well trajectory based on the evaluated production contribution of the potential well trajectories), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 12 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., providing a final well trajectory based on the evaluated production contribution of the potential well trajectories), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., providing a final well trajectory based on the evaluated production contribution of the potential Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-3, 5-11, 13-14 and 16-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-3, 5-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Holl (US 20110153300 A1) discloses:
A method (Fig. 2, [0013]: a method used for planning a drilling operation is presented) comprising: 
receiving reservoir properties of a reservoir (Fig. 2, item 202, [0051]: data models and properties are used to create a 3D shared earth model, these data being calculated or derived and stored (see [0036]-[0037], [0075]), which implies that these data is being received from another performed process (see also claim 11 – geologic input data, and [0006] regarding reservoir properties)); 
determining a plurality of potential well trajectories through the reservoir (Fig. 2, item 210, [0056]: a set of well trajectories is generated (see [0005] regarding trajectories penetrating reservoir internals)), each potential well trajectory characterizing an extension of a well from a well origin position (Fig. 1; Fig. 4, [0065]: different well path options are being displayed, with each trajectory having a well origin position), each potential well trajectory including a plurality of well segments (Fig. 5a, [0070]: a well trajectory having multiple segments is displayed), wherein determining the plurality of potential well trajectories includes determining the plurality of well segments (Fig. 2, item 206, [0053]: targeted segments are defined, with these being used to generate the well trajectories (see [0056])), each well segment characterizing an extension of the well in a direction from the well origin position (Fig. 5a, [0070]: a well trajectory having multiple segments is displayed) and wherein the plurality of well segments includes a first well segment and a second well segment following the first well segment, the second well segment determined to have a depth based on a pre-defined depth-distance relationship with the first well segment (Fig. 5a); 
evaluating, using the reservoir properties, a production contribution of each potential well trajectory (Fig. 2, item 212, [0058]-[0059]: generated well trajectories are evaluated for different constraints using the 3D earth model data, which includes the data models and properties; the constraints resulting in the highest productivity); and 
providing a final well trajectory based on the evaluated production contributions of the plurality of potential well trajectories (Fig. 1, [0033]: a well trajectory developed using the method is presented).

Holl (US 20110153300 A1) further teaches:
“After the targeted regions are defined, one or more targeted segments within each targeted region are identified, as shown at block 206. The targeted segments may be defined based on methods and constraints that indicate the expected presence of  The targeted segments may be defined manually by the user based on methods and constraints designed by the user. The methods and constraints desirably relate to maximizing the output of hydrocarbon resources from each of the targeted segments … The application agents may be adapted to determine conditions such as incidence angle in and out of the targeted regions or to determine potential targeted segments within the targeted regions. In addition, an exemplary application agent may be adapted to obtain property model data such as pore pressure, fracture gradient, temperature, lithology (sand/shale), and stress orientation and magnitude, to name just a few examples” ([0053]-[0055]: targeted segments defining potential well trajectory information (analogous to direction, see [0040]) are generated based on property model data using the 3D earth model (see [0035]) in order to maximize the output of hydrocarbons resources).

	Givens (US 20070199721 A1) teaches:
“FIG. 5 shows a graphical user interface (GUI) (500) within a geoscience application for displaying the risk assessment associated with a planned well. The GUI (500) may be displayed from a geoscience application that may be used to customize and display three-dimensional images of various properties associated with the planned well” ([0260]: a GUI displays a planned well and associated properties).

Cullick (US 6549879 B1) teaches:
	“The second stage sequentially considers the selected vertical completions to determine well trajectories that connect maximum reservoir pay values while honoring well trajectories that maximize reservoir pay values while accounting for constraints are used to determine well locations in a 3D reservoir model).

	The prior art of record, taken individually or in combination, fail to teach or suggest:
“each well segment characterizing an extension of the well in a random direction from the well origin position;
wherein the providing the final well trajectory includes displaying the final well trajectory in a horizontal slice of a volume of the reservoir with respect to an objective function corresponding to a porosity of the reservoir”,
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 12.
Holl (US 20110153300 A1) discloses:
A system (Fig. 6, item 600 – “computer network”) comprising: 
at least one data processor (Fig. 6, item 630 – “system computer”); and 
memory (Fig. 6, item 633 – “program storage”) storing instructions ([0075]: computer network includes a system computer and memory that stores program instructions) configured to cause the at least one data processor to perform operations comprising: 
data models and properties are used to create a 3D shared earth model, these data being calculated or derived and stored (see [0036]-[0037], [0075]), which implies that these data is being received from another performed process (see also claim 11 – geologic input data, and [0006] regarding reservoir properties)); 
determining a plurality of potential well trajectories through the reservoir (Fig. 2, item 210, [0056]: a set of well trajectories is generated (see [0005] regarding trajectories penetrating reservoir internals)), each potential well trajectory characterizing an extension of a well from a well origin position (Fig. 1; Fig. 4, [0065]: different well path options are being displayed, with each trajectory having a well origin position), each potential well trajectory including a plurality of well segments (Fig. 5a, [0070]: a well trajectory having multiple segments is displayed), wherein determining the plurality of potential well trajectories includes determining the plurality of well segments (Fig. 2, item 206, [0053]: targeted segments are defined, with these being used to generate the well trajectories (see [0056])), each well segment characterizing an extension of the well in a direction from the well origin position (Fig. 5a, [0070]: a well trajectory having multiple segments is displayed) and wherein the plurality of well segments includes a first well segment and a second well segment following the first well segment, the second well segment determined to have a depth based on a pre-defined depth-distance relationship with the first well segment (Fig. 5a); 
evaluating, using the reservoir properties, production contribution of each potential well trajectory (Fig. 2, item 212, [0058]-[0059]: generated well trajectories are evaluated for different constraints using the 3D earth model data, which includes the data models and properties; the constraints resulting in the highest productivity); and 
providing a final well trajectory based on the evaluated production contributions of the plurality of potential well trajectories (Fig. 1, [0033]: a well trajectory developed using the method is presented).

Holl (US 20110153300 A1) further teaches:
“After the targeted regions are defined, one or more targeted segments within each targeted region are identified, as shown at block 206. The targeted segments may be defined based on methods and constraints that indicate the expected presence of hydrocarbons. The targeted segments may be defined manually by the user based on methods and constraints designed by the user. The methods and constraints desirably relate to maximizing the output of hydrocarbon resources from each of the targeted segments … The application agents may be adapted to determine conditions such as incidence angle in and out of the targeted regions or to determine potential targeted segments within the targeted regions. In addition, an exemplary application agent may be adapted to obtain property model data such as pore pressure, fracture gradient, temperature, lithology (sand/shale), and stress orientation and magnitude, to name just a few examples” ([0053]-[0055]: targeted segments defining potential well trajectory information (analogous to direction, see [0040]) are generated based on property model data using the 3D earth model (see [0035]) in order to maximize the output of hydrocarbons resources).


“FIG. 5 shows a graphical user interface (GUI) (500) within a geoscience application for displaying the risk assessment associated with a planned well. The GUI (500) may be displayed from a geoscience application that may be used to customize and display three-dimensional images of various properties associated with the planned well” ([0260]: a GUI displays a planned well and associated properties).

Cullick (US 6549879 B1) teaches:
	“The second stage sequentially considers the selected vertical completions to determine well trajectories that connect maximum reservoir pay values while honoring configuration constraints including: completion spacing constraints, angular deviation constraints, and maximum length constraints” (Abstract: well trajectories that maximize reservoir pay values while accounting for constraints are used to determine well locations in a 3D reservoir model).

	The prior art of record, taken individually or in combination, fail to teach or suggest:
“each well segment characterizing an extension of the well in a random direction from the well origin position;
wherein the providing the final well trajectory includes displaying the final well trajectory in a horizontal slice of a volume of the reservoir with respect to an objective function corresponding to a porosity of the reservoir”,
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 20. 
Holl (US 20110153300 A1) discloses:
A non-transitory computer program product (Fig. 6, item 633 – “program storage”) storing instructions which, when executed by at least one data processor (Fig. 6, item 630 – “system computer”) forming part of at least one computing system (Fig. 6, item 600 – “computer network”, [0075]: computer network includes a system computer and memory that stores program instructions), cause the at least one data processor to implement operations comprising: 
receiving reservoir properties of a reservoir (Fig. 2, item 202, [0051]: data models and properties are used to create a 3D shared earth model, these data being calculated or derived and stored (see [0036]-[0037], [0075]), which implies that these data is being received from another performed process (see also claim 11 – geologic input data, and [0006] regarding reservoir properties)); 
determining a plurality of potential well trajectories through the reservoir (Fig. 2, item 210, [0056]: a set of well trajectories is generated (see [0005] regarding trajectories penetrating reservoir internals)), each potential well trajectory characterizing an extension of a well from a well origin position (Fig. 1; Fig. 4, [0065]: different well path options are being displayed, with each trajectory having a well origin position), each potential well trajectory including a plurality of well segments (Fig. 5a, [0070]: a well trajectory having multiple segments is displayed), wherein determining the plurality of potential well trajectories includes determining the plurality of well segments (Fig. 2, item 206, [0053]: targeted segments are defined, with these being used to generate the well trajectories (see [0056])), each well segment characterizing an extension of the well in a direction from the well origin position (Fig. 5a, [0070]: a well trajectory having multiple segments is displayed) and wherein the plurality of well segments includes a first well segment and a second well segment following the first well segment, the second well segment determined to have a depth based on a pre-defined depth-distance relationship with the first well segment (Fig. 5a); 
evaluating, using the reservoir properties, a production contribution of each potential well trajectory (Fig. 2, item 212, [0058]-[0059]: generated well trajectories are evaluated for different constraints using the 3D earth model data, which includes the data models and properties; the constraints resulting in the highest productivity); and 
providing a final well trajectory based on the evaluated production contributions of the plurality of potential well trajectories (Fig. 1, [0033]: a well trajectory developed using the method is presented).

Holl (US 20110153300 A1) further teaches:
“After the targeted regions are defined, one or more targeted segments within each targeted region are identified, as shown at block 206. The targeted segments may be defined based on methods and constraints that indicate the expected presence of hydrocarbons. The targeted segments may be defined manually by the user based on methods and constraints designed by the user. The methods and constraints desirably relate to maximizing the output of hydrocarbon resources from each of the targeted segments … The application agents may be adapted to determine conditions such as incidence angle in and out of the targeted regions or to determine potential targeted targeted segments defining potential well trajectory information (analogous to direction, see [0040]) are generated based on property model data using the 3D earth model (see [0035]) in order to maximize the output of hydrocarbons resources).

	Givens (US 20070199721 A1) teaches:
“FIG. 5 shows a graphical user interface (GUI) (500) within a geoscience application for displaying the risk assessment associated with a planned well. The GUI (500) may be displayed from a geoscience application that may be used to customize and display three-dimensional images of various properties associated with the planned well” ([0260]: a GUI displays a planned well and associated properties).

Cullick (US 6549879 B1) teaches:
	“The second stage sequentially considers the selected vertical completions to determine well trajectories that connect maximum reservoir pay values while honoring configuration constraints including: completion spacing constraints, angular deviation constraints, and maximum length constraints” (Abstract: well trajectories that maximize reservoir pay values while accounting for constraints are used to determine well locations in a 3D reservoir model).


“each well segment characterizing an extension of the well in a random direction from the well origin position;
wherein the providing the final well trajectory includes displaying the final well trajectory in a horizontal slice of a volume of the reservoir with respect to an objective function corresponding to a porosity of the reservoir”,
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-3, 5-11, 13-14 and 16-19.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holl; James E. et al., US 8849640 B2, System and method for planning a drilling operation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857